department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-141447-02 date august internal_revenue_service number release date index number ----------------------------------------- --------------- ------------------------ ------------------------------------- - legend exchange cla sec_1 cla sec_2 cla sec_3 a b c d e f g h i dear ---------------- -------------- -------- -------- -------- ---- ---- ---- ------ ----- ---- -- ------ ---- this is in reply to a letter dated date and subsequent correspondence submitted by your authorized representative in accordance with revproc_2002_11 2002_1_cb_526 requesting the following rulings exchange is a aqualified board or exchange within the meaning of ' g of the internal_revenue_code and a cla sec_1 cla sec_2 or cla sec_3 exchange market maker that functions as described below is a dealer_in_securities futures contracts sfcs within the meaning of ' g b plr-141447-02 exchange has been designated by the commodity futures trading revproc_2002_11 sets forth the procedures that an exchange must follow to obtain a ruling regarding whether certain persons trading on that exchange qualify as adealers in sfcs or options on such contracts for purposes of ' g b in addition revproc_2002_11 provides that after the issuance of a letter_ruling to an exchange it is expected that the irs will publish the same conclusion in a revenue_ruling that may then be relied upon by qualifying exchange members facts commission cftc as a contract market that is permitted to list sfcs exchange has a market maker program under which exchange members may qualify as exchange market makers exchange market makers are obligated to provide liquidity for their specifically assigned sfc products that trade on exchange for this purpose an sfc product consists of contracts that may have varying maturities but that all relate to a particular underlying_security or a particular narrow-based index of securities exchange market makers fall into one of three classes cla sec_1 cla sec_2 and cla sec_3 cla sec_1 market makers are assigned at least a if not all sfc products listed on exchange cla sec_2 market makers are assigned b to c sfc products listed on exchange cla sec_3 market makers are assigned fewer than b sfc products listed on exchange an exchange market maker must meet all of the following requirements be a member of exchange be registered as a floor trader or floor broker with the cftc or as a dealer with the securities exchange commission sec maintain records sufficient to prove compliance with the exchange market maker requirements including but not limited to documents concerning personnel effecting relevant orders relevant trade and cash blotters relevant stock records and documents concerning applicable internal system capacity and performance and hold itself out as willing to buy and sell sfcs for its own account on a regular or continuous basis for an exchange market maker to fulfill the regular or continuous requirement in it must satisfy the following criteria for each of its assigned sfc products i provide continuous two-sided quotations for the first two delivery months of each assigned sfc product throughout the trading day except during unusual market conditions as determined by exchange such as a fast market in either the sfc product or the security underlying the sfc plr-141447-02 product at which times the market maker must use its best efforts to quote continuously and competitively ii quote for the first two delivery months with a a maximum bid ask spread no more than the greater of dollar_figured or e of the bid ask spread in the primary market for the security underlying the sfc product and b a minimum number of contacts no less than the lesser_of f contracts or the corresponding contract size equivalent of the best bid and best offer for the security underlying the sfc product iii respond to requests for quotation in each assigned sfc product within g seconds for all delivery months other than the first two delivery months with a two-sided quotation that has a a maximum bid ask spread no more than the greater of dollar_figureh or e of the bid ask spread in the primary market for the security underlying the sfc product and b a minimum number of contracts no less that the lesser_of g contracts or the corresponding contract size equivalent of the best bid and best offer for the security underlying the sfc product and iv the requirements in i - iii must be fulfilled for all assigned sfc products and the assigned sfc products in the aggregate must account for at least i of the total volume in all sfcs traded on exchange for the preceding calendar_quarter any exchange market maker that fails to comply with the exchange rules cftc rules or sec rules as applicable is subject_to disciplinary action in accordance with exchange rules law sec_1256 defines the term aqualified board or exchange to include a domestic board_of trade designated as a contract market by the cftc sec_1256 defines the term aoptions dealer to mean any person registered with an appropriate national securities exchange as a market maker or specialist in listed options sec_1256 provides that a person shall be treated as a dealer in sfcs or options on such contracts if the secretary determines that such person performs with respect to such contracts or options as the case may be functions similar to the functions performed by an options_dealer sec_1256 further provides that such determination shall be made to the extent appropriate to carry out the purposes of this section the legislative_history for ' g states the following with respect to the determination process plr-141447-02 the determination of who is a dealer_in_securities futures contracts is to be made in a manner that is appropriate to carry out the purposes of the provision which generally is to provide comparable tax treatment between dealers in securities futures contracts on the one hand and dealers in equity options on the other although traders in securities futures contracts and options on such contracts may not have the same market- making obligations as market makers or specialists in equity options many traders are expected to perform analogous functions to such market makers or specialists by providing market liquidity for securities futures contracts and options even in the absence of a legal_obligation to do so accordingly the absence of market-making obligations is not inconsistent with a determination that a class of traders are dealers in securities futures contracts and options if the relevant factors including providing market liquidity for such contracts and options indicate that the market functions of the traders is comparable to that of equity options dealers h_r conf_rep no pincite conclusions exchange is a aqualified board or exchange within the meaning of ' g it is determined that cla sec_1 cla sec_2 and cla sec_3 market makers that function as described above perform functions similar to the functions performed by options dealers as defined in ' g a and that these exchange market makers are therefore dealers in sfcs within the meaning of ' g b this ruling is directed only to the taxpayer who requested it members of exchange may not rely upon its conclusion sec_6110 provides that it may not be used or cited as precedent except as expressed herein no opinion is expressed or implied concerning the tax consequences of any activities of exchange its members or any other parties having any connection to exchange in particular no opinion is expressed or implied regarding whether any particular sfc in the hands of an sfc dealer constitutes a dealer sfc under sec_1256 it is expected that a revenue_ruling will be issued that is substantially consistent with this letter_ruling that revenue_ruling will specify the effective date of any determination made under sec_1256 in the event that the revenue_ruling varies from this letter_ruling this letter_ruling will be treated as modified and superseded by the revenue_ruling plr-141447-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to exchange's authorized representative sincerely yours ___________________________ patrick e white senior counsel branch office of associate chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
